 



Exhibit 10.1
(POLYMEDIX LETTERHEAD) [w42851w4285101.gif]
Bozena Korczak, Ph.D.
60 Southport Street, Suite 413
Toronto, ON M6S 3N4
November 5, 2007
Dear Bozena,
I am very pleased to offer you the position of Vice President Drug Development
with PolyMedix. In this capacity you will report directly to me, President and
C.E.O. Your efforts will be key to PolyMedix’s success.
The principle elements of your offer are as follows:

  1.   Commencement Date: Your position, as a regular full-time employee, will
be effective November 12, 2007, provided all appropriate documentation has been
submitted in accordance with all immigration and naturalization laws. This
position is an integral part of our team and it is anticipated that the position
will be needed indefinitely.     2.   Duties and Responsibilities: In the future
as PolyMedix and its organizational structure evolve, your reporting
relationships may change. You shall perform such duties as are consistent with
your position. Specifically, initially your responsibilities will be to manage
toxicology, formulation, manufacturing, and CMC
(chemistry/manufacturing/controls) activities, and preparation of IND
submissions. You agree to use your best efforts to perform such duties
faithfully, and while you remain employed, not to engage in any other business
activity that is in conflict with your duties and obligations to the Company.  
  3.   Compensation. You will receive an initial annual salary of $230,000 per
year; paid monthly. You will receive annual performance appraisals and will
discuss annual objective with your supervisor. You will be eligible for
increases in compensation based on your and the Company’s performance.     4.  
Stock Options. Subject to approval by the Board of Directors, you will be
granted 250,000 stock options. These Stock Options shall vest monthly over a
three year period following their grant date.         You may be qualified for
additional options during the time of your employment. These options are
considered performance options and will be awarded and determined by the Board
of Directors.     5.   Bonus. You will be eligible for a bonus targeted at 25%
of base salary. A specific plan will be developed within the first 30 days of
your employment detailing goals, objectives and the incentives tied to those
goals.

1 of 5



--------------------------------------------------------------------------------



 



  6.   Relocation. To assist you with your relocation from Toronto, Canada,
PolyMedix will provide you with a sign-on bonus in the gross amount of $30,000.
You will be responsible for any and all income and other taxes that may be
applicable to or payable on this sign-on amount. PolyMedix will suggest a
relocation company to you to help manage your relocation; however, you are not
required to use the services of this company. If you should voluntarily resign
your employment with PolyMedix within 12 months of your start date, or if you
are terminated for Cause, you agree to repay to PolyMedix the amount of this
sign-on relocation bonus and PolyMedix may withhold from wages payable the
partial or total repayment of the sign-on bonus.     7.   Benefits. You will be
provided with such retirement benefits, fringe benefits and insurance coverages
as are made available to employees of the Company. You will be eligible for
these benefits on the first of the month following your hire date.     8.   Time
Away From Work. PolyMedix currently recognizes eleven (12) annual paid holidays
including New Year’s Day, Martin Luther King Day, Presidents Day, Memorial Day,
July 4th, Labor Day, Thanksgiving Day, the day following Thanksgiving Day,
Christmas Day and three (3) floating days to be used at your discretion. In
addition, you will be granted twenty (20) annual discretionary days of paid
vacation, which will accrue monthly. PolyMedix reserves the right to request
deferral of discretionary vacation time within the annual period to meet
business demands of the Company. Annual vacation time accrues at a rate of
1.67 days per month of service and up to five (5) days can carryover beyond a
calendar year. PolyMedix reserves the right to change this vacation policy at
any time.     9.   Termination. You will be free to resign from the Company at
any time, and the Company will be free to terminate your employment at any time.
Upon any such termination or resignation, you will be entitled to any amounts
earned and payable but not yet paid. In addition, if the Company terminates your
employment other than for “cause” or other than by reason of your “disability”,
then, in lieu of any other severance benefits otherwise payable under any
Company policy, or any other damages payable in connection with such
termination, you will be entitled to (i) full vesting of stock options and
restricted stock awards previously granted to you, (ii) continued cash payments
equal to your base salary for 12 months. Your right to such payments, vesting
and/or grants and benefits pursuant to the preceding sentence shall be
conditional upon your execution of a customary release of all claims against the
Company and its affiliates and representatives in a form satisfactory to the
Company. You acknowledge that if your employment terminates (i) by reason of
your death, (ii) by the Company on account of your “disability”, (iii) by the
Company for “cause”, you will not be entitled to such payments, vesting and/or
grants. For purposes of this paragraph 7, the following terms shall have the
meanings set forth below:         “Cause” means a finding by the Company that
(i) you have committed any act of willful misconduct, including fraud, in
connection with your employment with the Company; (ii) you materially breach any
provision of this Letter Agreement or the Confidentiality and Inventorship
Agreement; (iii) you fail, refuse or neglect (other than by reason of a

2 of 5



--------------------------------------------------------------------------------



 



      physical or mental impairment) to timely perform any material duty or
obligation under this Letter Agreement or to comply with any lawful directive of
the President & C.E.O.; (iv) you violate any law, rule, regulation or by-law of
any governmental authority (state, federal or foreign), applicable to the
Company or its affiliates or any material general policy of the Company or its
affiliates; (v) you commit an act involving moral turpitude, dishonesty, fraud
or breach of the Company’s Code of Professional Ethics or Operating Guidelines
in the course of your employment with the Company; or (vi) you are convicted of
a crime that constitutes a felony.

“Disability” means a finding by the Company that you have been unable to perform
your job functions by reason of a physical or mental impairment for a period of
90 consecutive days or any 90 days within a period of 180 consecutive days.

  10.   Confidential Information. You acknowledge and agree that confidential
information, obtained by you while employed by the Company, or any of its
subsidiaries concerning the business affairs of the Company or any subsidiary of
the Company are the property of the Company or such subsidiary (hereinafter,
“Confidential Information”). You agree to sign and abide by Confidential
Disclosure, Inventorship, Guiding Principles, and Code of Professional Ethics
agreements as will be required by the Company of all employees. Consequently,
you agree that, except to the extent required by applicable law, statute,
ordinance, rule, regulation or orders of courts or regulatory authorities, you
shall not at any time (whether during or after the your employment) disclose to
any unauthorized person or use for your own account any Confidential Information
without the prior written consent of the Company, unless and to the extent that
the aforementioned matters are or become generally known to and available for
use by the public other than as a result of your acts or omissions to act or as
required by law. You shall deliver to the Company at the termination of your
employment, or at any other time the Company may request, all memoranda, notes,
plans, records, reports, computer tapes and software and other documents and
data (and copies thereof) containing or constituting Confidential Information
which you may then possess or have under your control.     11.   Future
Cooperation. You agree that upon the Company’s reasonable request following your
termination of employment, you will use reasonable efforts to assist and
cooperate with the Company in connection with the defense or prosecution of any
claim that may be made against or by the Company or its affiliates arising out
of events occurring during your employment, or in connection with any ongoing or
future investigation or dispute or claim of any kind involving the Company or
its affiliates, including any proceeding before any arbitral, administrative,
regulatory, judicial, legislative, or other body or agency. You will be entitled
to reimbursement for reasonable out-of-pocket expenses (including travel
expenses) incurred in connection with providing such assistance.     12.  
Withholding. The Company shall have the right to withhold from any amount
payable to you hereunder an amount necessary in order for the Company to satisfy
any withholding tax obligation it may have under applicable law, and may
condition the grant, vesting or exercise of any stock-based award on your making
arrangements satisfactory to the

3 of 5



--------------------------------------------------------------------------------



 



      Company to enable it to satisfy any withholding obligation arising in
connection with such grant, vesting or exercise.

  13.   Governing Law. The terms of this Letter Agreement, and any action
arising hereunder, shall be governed by and construed in accordance with the
domestic laws of the Commonwealth of Pennsylvania, without giving effect to any
choice of law or conflict of law provision or rule (whether of the Commonwealth
of Pennsylvania or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the Commonwealth of Pennsylvania.    
14.   Waiver. This Letter Agreement may not be released, changed or modified in
any manner, except by an instrument in writing signed by you and the Company.
The failure of either party to enforce any of the provisions of this Letter
Agreement shall in no way be construed to be a waiver of any such provision. No
waiver of any breach of this Letter Agreement shall be held to be a waiver of
any other or subsequent breach.     15.   Dispute Resolution. To benefit
mutually from the time and cost savings of arbitration over the delay and
expense of the use of the federal and state court systems, all disputes
involving your employment or this Letter Agreement, including, but not limited
to, claims under Title VII of the Civil Rights Act of 1964, the Equal Pay Act of
1963, the Age Discrimination in Employment Act of 1967, the Older Workers
Benefit Protection Act of 1990, The Americans With Disabilities Act of 1990, the
Civil Rights Act of 1866, the Employee Retirement Income Security Act of 1974,
the Family and Medical Leave Act of 1993, the Civil Rights Act of 1991, and any
other federal, state or local laws, rules or regulations, will be resolved by
binding arbitration before the American Arbitration Association.,
JAMS/ENDISPUTE, or any other similar association mutually agreed to by the
Company and you Any such arbitration shall be held in Philadelphia or other
mutually agreeable location. The award of the arbitrators shall be final and
binding and judgment upon the award may be entered in any court having
jurisdiction thereof. Except as otherwise provided above, this procedure shall
be the exclusive means of settling any disputes that may arise under this Letter
Agreement. All fees and expenses of the arbitrators and all other expenses of
the arbitration, except for attorneys’ fees and witness expenses, shall be borne
by the Company if you prevail, in whole or in part. Each party shall bear its
own witness expenses and attorneys’ fees.     16.   Survival. Notwithstanding
anything contained herein to the contrary, the provisions of paragraph 9,10, 11,
13, 14 and 15 shall survive termination of your employment with the Company and
its affiliates.     17.   Entire Agreement; No Conflicts. This Letter Agreement
supersedes all previous and contemporaneous communications, agreements and
understandings, whether oral or written, between you, on the one hand, and the
Company or any of its affiliates, on the other hand, and constitutes the sole
and entire agreement between you and the Company pertaining to the subject
matter hereof. You represent and warrant to the Company that your acceptance of
employment and the performance of your duties for the Company will not conflict
with or result in a violation or breach of, or constitute a default under any

4 of 5



--------------------------------------------------------------------------------



 



      contract, agreement or understanding to which you are or were a party or
of which you are aware and that there are no restrictions, covenants, agreements
or limitations on your right or ability to enter into and perform the terms of
this Letter Agreement.

  18.   Counterparts. This Letter Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become a binding agreement when one or more counterparts have been signed
by each party and delivered to the other party.

Please indicate your acceptance of our offer of employment on the terms and
conditions outlined above by signing and returning to us one copy of this
letter.
Bozena, I am looking forward to working together with you to make PolyMedix a
tremendous success.
Sincerely yours,
/s/ Nicholas Landekic
Nicholas Landekic
President & C.E.O.
AGREED TO AND ACCEPTED BY:

     
/s/ Bozena Korczak
 
Bozena Korczak, Ph.D.
  Date: November 12, 2007 

5 of 5